The case at bar is not distinguishable from those previously decided by this court upon the ground that defendants are not liable for injuries to their servants resulting from an oily floor — Venbuvr v. Lafayette Worsted Mills, 27 R.I. 90 — by the fact, alleged by the plaintiff, that the floor, where he was working, was "unevenly worn," etc. The duty of an employer of labor to provide reasonably safe premises for his employees to work upon does not include the providing of perfectly level surfaces; moreover, such unevenness, even if it should be held to be a defect, is as apparent to the servant as it is to the master, and is, therefore, an obvious risk, and one assumed by the servant in the course of his employment. Sullivan v.Nicholson File Company, 21 R.I. 540.
The demurrer must be sustained, and the case is remitted to the Common Pleas Division with direction to enter judgment for the defendant.